Citation Nr: 1327700	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  08-26 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for herniated lumbar discs, L3-L4, L4-L5, and L5-S1, prior to June 20, 2010.  

2.  Entitlement to an initial evaluation in excess of 20 percent for herniated lumbar discs, L3-L4, L4-L5, and L5-S1, from June 20, 2010, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The appellant served on active duty from November 1979 to November 1982 and from October 2004 to December 2005, and periods of verified and unverified reserve component service between the periods of active service. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that granted service connection for herniated lumbar discs and assigned an initial 10 percent evaluation.  By a rating action dated in June 2011, the 10 percent rating assigned for the Veteran's low back disability was increased to 20 percent, from June 20, 2011.

The Board Remanded the appeal in May 2010.

The veteran requested a Travel Board hearing.  The requested hearing was conducted in September 2009.  The transcript of the Veteran's testimony is of record.  The Veteran's spouse was present as an observer.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the Board's May 2010 Remand, the AMC conducted the development directed in the Remand.  The aforementioned June 2011 rating decision was issued subsequently issued, which increased the rating assigned for the Veteran's lumbar spine disability to 20 percent, effective from June 20, 2010.   Notice of the decision was provided that same month to address in Ottawa, Kansas.  In July 2011, the AMC issued a supplemental statement of the case (SSOC) to address in Prairie Village, Kansas.  That SSOC was returned to the AMC as undeliverable.  The AMC transferred the file to the Board.  In August 2011, the Board issued a letter advising the Veteran (to the Ottawa address) that the claims file had been transferred to the Board.  That notice was also returned to the Board as undeliverable.  

In February 2012, the Veteran submitted a claim to the RO requesting an increased rating for the disability at issue on appeal, essentially duplicating the claim already in appellate status.  The Veteran's communication included an Ottawa address for the Veteran that was different than his address which is on VA's Appeals Control and Locator System (VACOLS)).  This is also a different Ottawa from the one used by the Board.  No change in the Veteran's address or other entries on VACOLS was made.  

The RO scheduled the Veteran for VA examination pertinent to the appeal before the Board.  The Veteran reported, the examination was conducted, and the RO readjudicated the claim on appeal, which included a review of VA treatment records dated to July 2012.  The September 2012 rating decision addressing the claim on appeal, together with the notice to the Veteran at his updated address, was added to the Veteran's electronic (Virtual VA) file.  No change in the Veteran's address or other entries on VACOLS was made.  

The Veteran is unaware that the claim on appeal has been transferred to the Board, since the Board's notice was returned undelivered.  The Veteran has been notified of the RO's adjudication of the claim which now returns to the Board from the AMC.  The Veteran is entitled to appellate consideration of all evidence of record pertinent to his appeal.  After VACOLS is updated, the Veteran must be accurately advised of the status of his claim and the appeal must be readjudicated by the appropriate agency of original jurisdiction (AOJ).  An additional SSOC must be issued to the Veteran at his current address that considers the findings of the June 2012 VA examination as well as any evidence added to the record since the July 2011 SSOC.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC and RO should determine which is the agency of original jurisdiction (AOJ) with sole responsibility to readjudicate the appeal on Remand.  

2.  The AOJ should confirm that the address information entered on the Appeals Control and Locator System (VACOLS) is the correct and current address for the Veteran.  

3.  The portions of the Veteran's VA clinical records from June 2011 to the present which have not yet been associated with the claims files must be associated with the claims files or the electronic (Virtual VA) file available for review on appeal.   

4.  The RO must review each document in any temporary file it has for the Veteran and associate each document pertinent to the claim on appeal with the claims files or the electronic (Virtual VA) file.  The AOJ should confirm that all documents relevant to the appeal are associated with a record available for appellate review.  Duplicate records need not be entered into the appellate record.  

5.  The AOJ should notify the Veteran that the claim on appeal will be readjudicated, and afford the Veteran an opportunity to submit or identify evidence and argument relevant to the claim on appeal.

6.  After all procedural due process requirements have been met and the development directed above has been conducted, the AOJ (either the RO or the AMC) should readjudicate the appeal for an increased initial evaluation in excess of 10 percent prior to June 20, 2010, and to an initial evaluation in excess of 20 percent from that date, for herniated lumbar discs, L3-L4, L4-L5, and L5-S1.  If any benefit sought remains denied, an appropriate supplemental statement of the case should be furnished to the veteran and his representative, and they should have the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


